department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp br2 tl-n-830-01 uilc internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel area large and midsize business cc lm mct phi attn richard h gannon special litigation attorney from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject consent to extend time to assess this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend target successor_corporation parent parent assistant controller cfo date date date date tl-n-830-01 date issue whether form sec_872 consents to extend the period of limitations executed after target’s merger into successor_corporation are considered valid if the form sec_872 improperly bore only target’s name and made no reference to successor_corporation as successor_in_interest to target conclusion the form sec_872 are valid under equitable principles in particular contract reformation based on mutual mistake facts the service is conducting an examination of target for several years the subject of the present advice is calendar_year target was a u s subsidiary of parent a corporation both target and parent were engaged in the business of parent entered into a reorganization agreement with among other parties parent a company incorporated in delaware successor_corporation a subsidiary of parent has long been engaged in the target merged into successor_corporation effective on date under delaware law target’s corporate existence ceased on date and successor_corporation became liable for target’s debts del code ann tit a supp the service received notice that the merger had taken place on or about date when target filed its final return for the short_period ending date enclosed with the return was a copy of the merger agreement and certificate of merger to the return the examination team was apparently aware of the merger at the time it solicited the consents in issue the period of limitations for assessing a deficiency with respect to target’s tax_year was due to expire on date three years after the filing of the return as provided by sec_6501 during the course of the examination of target’s tax_return target and the irs executed three form sec_872 in although the form sec_872 were executed after the merger they were executed in target’s name the first two form sec_872 signed by assistant controller on date sec_3 and purported to extend the period of limitations to date the last form_872 signed by cfo on date purported to extend the period of limitations to date tl-n-830-01 law and analysis as a preliminary matter we note that successor_corporation is primarily liable for target’s tax_liability and has the power to extend the period of limitation for its own direct liability just as its predecessor target would have had pleasonton gravel co v commissioner 85_tc_839 the sole issue for decision is whether the form sec_872 consent to extend the time to assess tax were valid although the form sec_872 were signed in the name of target we conclude that the principle of contract reformation stated in 92_tc_776 applies thus the form sec_872 are deemed to have been executed in the name of successor_corporation as successor_in_interest to target our conclusion that the form sec_872 were valid is also supported by other cases not decided on the basis of contract reformation in which courts have construed defectively drafted form sec_872 so as to give effect to the intent of the parties under sec_6501 the period of limitations for assessing an income_tax_liability generally expires three years after the date the return is filed however an exception to this rule is provided by sec_6501 where before the expiration of the time prescribed in this section for the assessment of any_tax imposed by this title both the secretary and the taxpayer have consented in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon reformation is an equitable remedy used to reform written contracts to reflect the real agreement between the parties when because of mutual mistake the writing does not embody the contract as actually made black’s law dictionary 7th ed see 823_f2d_92 5th cir although a form_872 is not a contract contract principles are relevant because sec_6501 requires that the parties reach a written_agreement concerning any extension the term agreement means a manifestation of mutual assent 80_tc_1035 it is the objective manifestation of mutual assent as evidenced by the parties’ conduct that determines whether they have made an agreement 90_tc_684 the tax_court has the equitable power to reform a consent to conform to the parties’ intention woods v commissioner supra in woods the consents contained mistakes in the taxpayer's name and ein the name provided on the form was solar environments inc rather than solar equipment inc and the ein was shown as rather than the tax_court permitted the document to be reformed because the incorrect language was the product of a mutual mistake the tax_court noted that reformation is not precluded merely because the mistake originated with the irs the tax_court stated that in tl-n-830-01 order to reform a form_872 there must be clear_and_convincing evidence as to the parties’ intent in the present case the irs and persons authorized to execute form sec_872 on behalf of the taxpayer assistant controller and cfo intended to extend the period for assessment of tax for thus there was a meeting of the minds and written agreements were entered into however the form sec_872 did not reflect what was actually intended by the parties the form sec_872 should have identified the taxpayer as successor_corporation successor_in_interest to by way of merger with target see revrul_59_399 1959_2_cb_488 holding that the surviving or resulting corporation in a merger or consolidation under state law may validly sign an extension agreement on behalf of the predecessor_corporation for a period before the transfer as a result of a drafting error each form_872 bore the name of target only we believe the tax_court would likely reform the writing to conform to the parties’ intentions woods supra reformation would require that the service show by clear_and_convincing evidence that the parties intended the form sec_872 to extend the period of limitations for target’s liability for id pincite n thus it would be helpful for the service to contact the revenue_agent who signed the form sec_872 on behalf of the service to verify the parties’ intention also it would be helpful to conduct a review of information in the administrative file regarding the intent of the parties we recognize that in this case the error in drafting the form sec_872 was not a clerical_error typographical error or scrivener’s error of the type involved in woods nonetheless we think the validity of the form sec_872 should be defended because the principle of contract reformation is not limited to situations involving such errors thus one court has stated before an instrument will be reformed the proponent of the reformation has the burden of proving by clear_and_convincing evidence that a mistake mutual and common to both parties has been made it must be clear that the instrument has done what neither party intended if such a mistake is shown it is irrelevant whether it is a mistake of law or fact or merely a scrivener's error all may be rectified in equity st louis county national bank v maryland casualty co s w 2d mo ct app citations omitted emphasis added this point is also made in farnsworth on contracts 2d ed the classic case for reformation is a scrivener’s or word processor’s error reformation is available in the case of the omission of a term agreed on the inclusion of a term not agreed on or the incorrect reduction of a term to writing however reformation is not limited to these situations if the mistake of the parties relates to the legal effect of the language that they have used the writing may be reformed so tl-n-830-01 that it will have the intended effect reformation is available even if the effect of the error is to make it appear that the parties never reached an enforceable agreement your memorandum concerning this case refers to paramount warrior inc v commissioner t c memo aff’d without published opinion 608_f2d_522 5th cir in which contract reformation principles were not applied in a situation very similar to that presented here we do not view paramount warrior as the controlling legal precedent because it was decided long before woods in paramount warrior warrior was the successor_corporation and pacific was the target_corporation the tax_court concluded that after the merger no person could have had the authority to act on behalf of pacific with respect to pacific's pre- merger tax_liabilities in reaching this conclusion that tax_court made the following observation respondent at trial specifically renounced any argument that the post- merger agreements extending the period of limitations which were executed by peizer in the name of pacific might be deemed to have been executed on behalf of warrior in respect of the primary liability which devolved upon the latter by virtue of the merger id emphasis added in the present case the argument that the irs specifically renounced in paramount warrior should be made if successor_corporation challenges the validity of the form sec_872 woods provides legal authority to support the argument that the form sec_872 executed in the name of target are deemed to have been executed by successor_corporation in respect of its primary liability for target’s taxes 63_f2d_34 6th cir provides additional support for upholding the validity of the consents in that case waivers of the statute_of_limitations were deemed valid based on the parties’ intent even though improperly executed in the name of a corporation no longer in existence the fundamental principle underlying woods and warner colliers co is that consents should be construed to give effect to the intent of the parties this principle is also illustrated by 66_f2d_296 3d cir year to which the waiver applied was omitted from the consent form but consent was nonetheless held to be valid we therefore conclude that although the name of successor_corporation was omitted from the consents they should nonetheless be considered valid just as the omission of the year in mulford did not invalidate the consent in that case to conclude otherwise would be to render the form sec_872 meaningless clearly a n effective and not a futile act was intended mulford f 2d pincite citing 282_us_270 tl-n-830-01 finally we note that the present case is distinguishable from malone hyde inc v commissioner tcmemo_1992_661 in that case an accountant named on a power_of_attorney on behalf of a corporation that ceased to exist as a result of a merger executed a consent form to extend the period of limitations the consent was held to be invalid because the power_of_attorney terminated when the merger occurred the accountant was not an officer director or shareholder and had no authority to sign the consent form except to the extent permitted by the power_of_attorney in the present case by contrast the form sec_872 were executed by parties who had authority to sign consents on behalf of successor_corporation this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please contact lisa r neuder at curtis g wilson by michael l gompertz assistant to the branch chief branch
